Citation Nr: 1506200	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  07-00 151A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, depression, or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1971 to May 1972. 

This matter comes before the Board of Veterans Appeals Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in St Paul, Minnesota, that denied the Veteran's petition to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  In January 2007, jurisdiction over the Veteran's claims file was transferred from the St Paul RO to the RO in Des Moines, Iowa.

In December 2009, the Board reopened the Veteran's claim and remanded the case on its merits.  Following the completion of the notification and evidentiary development directed in the remand, the Board denied the Veteran's claim in October 2012.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's October 2012 decision.  The Court granted the joint motion in October 2013 and remanded the Veteran's claim.  The basis for the joint motion was the Board's failure to consider the Veteran's diagnoses of a psychosis not otherwise specified and panic disorder without agoraphobia in its October 2012 denial of service connection for PTSD. 

The Board notes that the Court has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis but for the affliction (symptoms) his mental condition however described, causes him.  Clemons v Shinseki, 23 Vet App 1 (2009).

Here the Veteran initially filed his claim seeking service connection for a variety of psychiatric disabilities, including manic depression anxiety and PTSD.  The RO adjudicated the psychiatric disability claims separately including separate claims for service connection for both anxiety and depression, but the Veteran perfected an appeal only as to his claim of service connection for PTSD.  In addition, during the course of the instant appeal, the Veteran filed a separate claim seeking service connection for bipolar disorder.  The RO denied this claim in June 2008, and the Veteran did not appeal the denial.  However, as the parties acknowledged in their October 2013 joint motion, the Veteran has also been diagnosed with both psychosis not otherwise specified and panic disorder without agoraphobia.  These diagnoses were not specifically addressed by the unappealed RO decisions.  Thus, to comply with the October 2013 joint motion the Board concludes that the service connection claim over which the Board now has jurisdiction is accurately characterized as one for service connection for an acquired psychiatric disorder other than bipolar disorder, depression, and anxiety disorder.  This appeal therefore includes service connection for PTSD, a psychosis not otherwise specified, and panic disorder without agoraphobia.

The case was Remanded again in June 2014 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record establishes that the Veteran does not have PTSD.  

2.  There is no competent medical evidence that an acquired psychiatric disorder was present in service; a psychotic disorder is not shown to a compensable degree within one year of service discharge; nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, depression, or anxiety disorder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in December 2005, December 2009, and January 2010 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  These letters also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the December 2005 letter addressed all notice elements and predated the initial adjudication by the AOJ in February 2006, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  As stated previously, this matter has been remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In-service treatment records, pertinent post-service records, and Social Security Administration (SSA) records, have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During the course of this appeal the AOJ obtained VA medical opinions in February 2006, February 2008, May 2010, July 2014, and November of 2014 to assist in determining whether the Veteran's psychiatric disorder is attributable to military service.  The Board finds that the medical opinions are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  

Law and Analysis

The Veteran is seeking service connection for his psychiatric symptoms which he asserts had their onset during military service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as psychoses are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses, such as psychosis/psychotic disorder not otherwise specified, are listed in section 3.309(a).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran has identified the primary event that he considers to be the precipitating cause of his psychiatric problems, specifically a sexual assault by three men three to four months after arriving in Germany.  He states that it began when he started a problem with another soldier.  A few weeks later he was raped and beaten in his room, sustaining a broken nose, cuts to his eyes, and cracked ribs.  He states that he reported the assault, but was laughed at by his sergeant and called "a queer."  He stated that he could not go to the doctor as he was humiliated.  He was put out of service shortly thereafter.  He claims that his performance in service declined dramatically after the incident, which he stated occurred in "early 1972," shortly before his May 1972 separation from active duty.  See generally VA examination report dated July 2014.  

The Board has searched the Veteran's service treatment and service personnel records for the various types of evidence which may constitute proof of a personal or physical assault, such as evidence of behavioral changes, or treatment for physical conditions consistent with the claim, see e.g., M21-1, paragraph 11.38c, but unfortunately the evidence does not support his claim. 

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty and do not contain any indication of treatment for any physical injuries such as contusions, or lacerations consistent with physical assaults.  His separation examination report shows no psychiatric abnormality, and he specifically denied a history of depression, excessive worry, nervous trouble, nightmares, or trouble sleeping. 

Further, and of significant probative value, are the Veteran's service personnel records, which are pertinent to the claim and are the only objective evidence which reflect upon his attitude, bearing, and behavior in service.  Although he contends that he reported the assault to an officer, a search of these records has turned up no documentation of any report.  However, what these records do show is that during his approximately 1 year of active duty the Veteran was disciplined for four separate violations under Article 15 of the Uniform Code of Military Justice in September and October 1971 months before the asserted assault in "early 1972."  In addition, he was counseled on multiple occasions in early 1972 for problems with his appearance and attitude.  He was again charged under Article 15 in February 1972, and recommended for separation from service in March 1972 due to his "failure to demonstrate adequate potential for promotion advancement."  He was released from service in May 1972.  There is nothing of record to indicate that these incidents represent a behavior change which might have occurred as a result of a sexual assault, so they do not serve to confirm that the alleged assault occurred.  To the contrary, this evidence affirms that the Veteran's pattern of poor performance was well established prior to the date of the asserted incident and did not change significantly thereafter.  

Having considered the Veteran's descriptions of his purported in-service assault, the Board finds that the service records do not provide credible supporting evidence that the claimed in-service stressor occurred.  In any event, the critical element in this case is that, based on the record as a whole, the Veteran lacks a diagnosis of PTSD consistent with DSM-IV criteria. 

The record reflects that the Veteran has been seen many times after military service for psychiatric treatment.  The earliest medical evidence is found in VA medical treatment records dated in 2003, at which time the Veteran was assigned diagnoses of bipolar disorder and anxiety disorder.  He was also assigned a separate diagnosis of antisocial personality disorder, which was identified by multiple treatment providers as the "primary" diagnosis."  Since then, he has been diagnosed with additional psychiatric disorders including psychosis not otherwise specified (psychotic disorder).  See VA outpatient treatment records dated in March 2007, October 2007, March 2009, April 2009, November 2009, and July 2010.  In addition, the Veteran was diagnosed with panic disorder without agoraphobia during March 2007 and October 2007 VA treatment visits.  However, the Board finds it important to note that none of the Veteran's VA treatment providers has diagnosed him with PTSD.  To the contrary, multiple VA psychiatrists and treatment providers have noted that the Veteran wants to be diagnosed with PTSD "for compensation purposes," but does not meet diagnostic criteria.

The Veteran was afforded VA psychiatric examinations in February 2006, February 2008, and May 2010.  The February 2006 examiner recounted the Veteran's reported military social and medical history in considerable detail, including a re-counting of the Veteran's identified stressor as well as his reported history of having a violently abusive father.  The Veteran also stated at the examination that he had a criminal past and had been arrested nearly 50 times prior to entering active duty, primarily for auto theft.  The examiner noted the Veteran's complaints of depression pre-dating service as well as symptoms of anxiety and depression at the time of examination.  The examiner also noted that the Veteran abused multiple drugs, including street drugs and alcohol.  Concerning the Veteran's PTSD claim, the examiner noted that his psychological testing results suggested "an attempt to over endorse symptoms" and were thus unreliable.  The examiner found that the Veteran did not meet the diagnostic criteria and did not have a verifiable stressor to corroborate his claim of experiencing PTSD.  Rather, the examiner diagnosed the Veteran with polysubstance dependence, depressive disorder, and anxiety disorder, as well as antisocial personality disorder and narcissistic personality disorder.  The examiner opined that the Veteran's antisocial personality disorder appeared to be his main diagnosis.

The Veteran again underwent VA examination in February 2008.  He recounted his claimed stressor, but was again found not to have PTSD.  The examination report reflects that on this occasion the Veteran indicated that his childhood was uneventful, with no severe abuse.  The examiner specifically stated that the Veteran "does not suffer from posttraumatic stress disorder."  Instead, the examiner diagnosed the Veteran with bipolar disorder and alcohol dependence, as well as antisocial personality disorder.  The February 2008 VA examiner also found the Veteran's antisocial personality disorder to be the primary diagnosis.

The Veteran was again provided VA examination in May 2010.  At that time, the Veteran again recounted his claimed stressor and stated that before the alleged incident, "his performance of his duties had been fully satisfactory or better."  The examiner, noted, however, that service personnel records did not bear out the claim.  The examiner noted the Veteran's "pattern of poor adjustment to military life" and opined that this was evidence of antisocial personality disorder, not PTSD.  Regarding the Veteran's reported symptoms, the examiner opined that they did not satisfy the diagnostic criteria to assign a diagnosis of PTSD.  Rather, the examiner assigned diagnoses of bipolar disorder and alcohol dependence, as well as antisocial personality disorder.  In a September 2010 addendum opinion, the examiner clarified that, although the Veteran's symptom profile was not altogether inconsistent with a diagnosis of PTSD," in light of his history and clinical presentation it is more likely that his symptoms are explained by his diagnosis of antisocial personality disorder and bipolar disorder.

As noted in the Introduction, pursuant to the October 2013 Court Order the Board remanded the claim for further development.  As part of that development, the Veteran underwent additional VA examination in July 2014.  The examiner reviewed the claims file, including service and post-service treatment records, including past psychological assessments, and summarized the history and findings reflected by these records.  In addition, the Veteran's descriptions of his pre-military history, his report of an in-service sexual assault, his longstanding history of acting out (aggression, problems with authority, drug and legal problems beginning in childhood and continuing through adulthood), and his current psychiatric problems were discussed at length in the report.  The examiner then reiterated the conclusions from the previous VA opinions finding that the Veteran did not meet the criteria for PTSD.  He then confirmed previous diagnoses of bipolar disorder, alcohol use disorder, and antisocial personality disorder, noting that they were not related to the Veteran's military service.  

The examiner noted that although the Veteran related an in-service incident (personal assault, e.g. military sexual trauma) that met the requirements for a Criterion A stressor, he did not meet the threshold for Criterion C.  In addition, there was no credible evidence in his military records to indicate a personal assault occurred.  For instance there is no indication of any mental health treatment while in service and there is no indication of increased medical encounters post the alleged rape incident.  Rather, the only evidence that could be construed to support evidence of an assault in the Veteran's record are the multiple Article 15s and Chapter 4 separation from the military.  However, as reported by the Veteran and corroborated in his VBMS record, the Veteran's problems with authority, his antisocial behavior/attitude, and disregard for rules and social convention predate military service.  There is no other evidence in his military record that would be considered markers for military sexual trauma.

In an addendum to that report, obtained in November 2014, the VA examiner also determined that it was less likely as not (less than 50/50 probability) that the Veteran had any current acquired psychiatric disorder related to his military service including a psychotic disorder NOS or panic disorder NOS.  He also restated that the Veteran's currently diagnosed bipolar disorder, alcohol use, and antisocial personality disorder were less as likely as not related to military service.

He then went on to explain that the Veteran's psychotic symptoms and agoraphobia are at least as likely as not (50/50 probability) an extension of his bipolar disorder exacerbated by his alcohol dependence and his periodic drug abuse.  In addition, because the Veteran's personality disorder, along with his bipolar disorder, account for his agoraphobia symptoms, the psychotic disorder NOS and agoraphobia are likely to have been misdiagnoses as these symptom patterns could be better accounted for by his bipolar disorder and complicated by his antisocial personality disorder, his alcohol abuse and periodic drug abuse.  The examiner also stated that the Veteran's personality disorder, bipolar disorder, and substance abuse at least as likely as not were the cause of the "psychotic" experiences and agoraphobic feelings.  Referring to the Veteran's history of taking a wide variety of drugs over the years including marijuana, LSD, morphine, hash, and heroin, he explained that individuals with antisocial personality disorders exacerbated by substance abuse can experience "psychotic" like and agoraphobic symptoms periodically as these disorders exacerbate one another.  

The Board finds the VA opinions highly probative as the examiners all considered the Veteran's contentions as well as the available medical evidence in concluding that it was less likely than not that he experiences PTSD.  In particular, the May 2010 and July 2014 examiners noted that the Veteran's personnel records did not support his contentions and that his symptoms were more likely explained by different diagnoses.  These examiners reviewed the complete claims file and referred to the Veteran's stressor and specific medical history to support their conclusions.  They offered clear explanations for their opinions, relying on the Veteran's reported stressor and specific medical history as well as their medical expertise and current medical knowledge, in concluding that it is less likely than not that the Veteran has PTSD.  Most recently, the July 2014 examiner considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  

The Board acknowledges that the Veteran has received diagnoses of PTSD following some evaluations.  In May 2006, he underwent psychiatric evaluation in connection with his claim for SSA benefits.  At that time, he reported that his claimed PTSD stemmed from a sexual assault in service, as well as "rather traumatic abuse at the hands of his father when he was a child."  The examiner found, based on the Veteran's assertions, that "PTSD is clearly evident."  However, he also diagnosed the Veteran with dysthymia and bipolar disorder, as well as a probable personality disorder.  Similarly, at an SSA psychiatric evaluation in June 2006, the Veteran was noted to experience a "medically determinable impairment that does not precisely satisfy the diagnostic criteria," but was identified as PTSD.  

The Board notes that presumably these diagnoses were predicated on the Veteran's description of his in-service stressor.  So, considered in isolation, these medical opinions could be construed as supporting the Veteran's contention that he has a current diagnosis of PTSD based on his claimed in-service sexual assault.  38 C.F.R. § 3.304(f)(5). Here, however, the Board finds that the most probative evidence, the military records and the VA medical opinions, do not support that the claimed in-service stressor occurred.  

Thus, given that the diagnoses are based on the unsubstantiated belief that the Veteran was sexually assaulted during service, the SSA examiners relied on a questionable history, and the opinions are not entitled to great weight.  Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  In other words, although a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the Board assigns minimal probative weight to these diagnoses. 

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  Unfortunately, the Veteran's account of an in-service sexual assault is not credible because it is inconsistent with service personnel and service treatment records.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Veteran is certainly competent to state that he was assaulted by fellow soldiers.  However, as noted above, his statements are not supported by any evidence.  Also, his accounts of a decline in his performance are clearly refuted by service personnel records which show that his pattern of behavioral problems was established well before the date of the alleged incident as evidenced by the multiple disciplinary actions he received for his persistent misconduct.  This assessment is supported by the 2010 and 2014 VA medical opinions. Moreover, the SSA records, unlike the VA opinions, fails to explain why or how the Veteran meets the DSM criteria for a diagnosis of PTSD, even if the stressor were corroborated. Thus, the opinion are entitled to lower probative value on this basis as well. 

Here, the Board finds the VA medical opinions to be of greater probative value than the SSA records showing diagnoses of PTSD.  As a consequence, the Veteran's claim for PTSD is denied since the most probative evidence of record fails to demonstrate that he has a valid medical diagnosis of PTSD during the pendency of the appeal period.

The Board is also unable to attribute the post-service development of any other diagnosed psychiatric disorders, including psychosis not otherwise specified, and panic disorder without agoraphobia to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses and there is no evidence of a psychosis having manifested to a compensable degree within one year of separation from his period of active service ending in 1972.  Post-service treatment records show psychiatric symptomatology as early as 2003, with diagnoses of psychosis and panic disorder without agoraphobia beginning in 2007.  As psychiatric symptoms were not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence linking any acquired psychiatric disorder, to include psychosis NOS and agoraphobia to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  

Also, notably, the 2014 VA examination report specifically found that the Veteran's psychotic disorder nos and agoraphobia are likely to have been misdiagnoses as these symptom patterns could be better accounted for by his bipolar disorder and complicated by his antisocial personality disorder, his alcohol abuse and periodic drug abuse.  In other words, his complaints do not represent a manifestation of an independent and separate disability, inasmuch as they have been determined to be part and parcel of a non-service connected disability and therefore not related to service. Thus, not only is there no nexus for these conditions, but there is probative, competent medical evidence that these diagnoses are in error.

Consideration has of course been given to the Veteran's assertions that his psychiatric problems are related to his military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing psychiatric disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran is competent to report that he has experienced certain symptoms associated with an eventual psychiatric diagnosis, the Board finds that he has not demonstrated that he has the necessary medical training and expertise to opine as to the etiology of that psychiatric disorder.  That assessment is not simple in nature and in this case, requires specific testing and specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence of a diagnosis or a nexus and lacks probative value.

In this case, the Board finds that the Veteran's opinion regarding a diagnosis or a relationship between his military service and his claimed psychiatric disorders, is not competent evidence.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for an acquired psychiatric disorder other than bipolar disorder, depression, or anxiety disorder is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


